DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bang et al. (“Bang”) (US 2020/0175924 A1) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Regarding claim 1, Bang discloses a display device (an organic light-emitting display device, figs. 1-4B and 10-11) comprising: 
a processor (1010); and
a display panel (1060) configured to receive observation grayscale values from the processor (para. 0052), 
wherein the display panel includes: 
a data driver (520) configured to apply data voltages (DS) to data lines (para. 0066); 
a target pixel (140, fig. 2) coupled to at least one of the data lines and configured to emit light of a first color;
second color observation pixels (120) each coupled to at least one of the data lines, and configured to emit light of a second color different from the first color; and 
third color observation pixels (160) each coupled to at least one of the data lines, and configured to emit light of a third color different from the first color and the second color (a first pixel 120 that outputs a first color light, a second pixel 140 that outputs a second color light, and a third pixel 160 that outputs a third color light, para. 0044),
wherein the target pixel (140) is located in a first direction from a first one of the second color observation pixels (120), a second one of the second color observation pixels is located in the first direction from the target pixel, and no other pixels are located between the target pixel and each of the second color observation pixels, 
wherein the target pixel (140) is located in a second direction from a first one of the third color observation pixels (160), a second one of the third color observation pixels is located in the second direction from the target pixel, and no other pixels are located between the target pixel and each of the third color observation pixels (two first pixels 120 and two third pixels 160 may be arranged to surround one second pixel 140, two first pixels 120 may face each other with one second pixel 140 as a center, and two third pixels 160 may face each other with one second pixel 140 as a center, para. 0045),
wherein the display panel applies a first data voltage (the initialization voltage VINT) to the target pixel, when the observation grayscale values for the second and third color observation pixels exceed a reference value (when the multiple color image is displayed on the display panel 100, according to the method of FIG. 1, the processor may apply the initialization voltage VINT to the anode of the organic light-emitting element OLED included in non-light-emitting first pixels 120 of the first pixels 120, may apply the initialization voltage VINT to the anode of the organic light-emitting element OLED included in non-light-emitting second pixels 140 of the second pixels 140, and may apply the initialization voltage VINT to the anode of the organic light-emitting element OLED included in non-light-emitting third pixels 160 of the third pixels 160, para. 0048),
wherein the display panel applies a second data voltage (reduction voltage VPRV) to the target pixel, when at least one of the observation grayscale values for the second and third color observation pixels does not exceed the reference value (the processor may apply the lateral leakage prevention or reduction voltage VPRV that is higher than the initialization voltage VINT to the anode of the organic light-emitting element OLED included in the adjacent non-light-emitting pixel that is located within the set or reference distance from the light-emitting pixel when the single color image is displayed on the display panel 100, para. 0048), and
wherein the first data voltage and the second data voltage are different from each other (para. 0048).
Regarding claim 2, Bang discloses an emitting area (R) of the target pixel (140) is smaller than an emitting area (R) of each of the second color observation pixels (120) (fig. 2). 
Regarding claim 3, Bang discloses the emitting area (R) of the target pixel (140) is smaller than an emitting area (B) of each of the third color observation pixels (160) (fig. 2).
Regarding claim 4, Bang discloses the emitting area of each of the second color observation pixels is the same as the emitting area of each of the third color observation pixels (each of the first through third pixels 120, 140, and 160 has an octagonal shape, a shape of each of the first through third pixels 120, 140, and 160 is not limited thereto. That is, each of the first through third pixels 120, 140, and 160 may have various shapes (e.g., a tetragonal shape, a hexagon shape, an octagonal shape, etc., para. 0045).
Regarding claim 5, Bang discloses the first one of the second color observation pixels (120) and the first one of the third color observation pixels (160) are connected to a same scan line but different data lines (same first scanning line and first and third data line, fig. 2).
Regarding claim 6, Bang discloses the second one of the second color observation pixels and the second one of the third color observation pixels are connected to a same scan line but different data lines (same third scanning line and first and third data line, fig. 2).
Regarding claim 7, Bang discloses the first one of the second color observation pixels and the second one of the third color observation pixels are connected to a same data line (same first data line, fig. 2).
Regarding claim 8, Bang discloses the first one of the third color observation pixels and the second one of the second color observation pixels are connected to a same data line (same third data line, fig. 2).
Regarding claim 9, Bang discloses the target pixel (140) is connected to a scan line and a data line both not connected to any one of the second color observation pixels and the third color observation pixels (connected to second scanning line and second data line, fig. 2).
Regarding claim 10, Bang discloses the first direction and the second direction are perpendicular to each other (fig. 2).
Allowable Subject Matter
5.	Claims 11-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: Independent claim 11 identifies the distinct limitations “the target pixel is located in a first direction from a first one of the second color observation pixels, a second one of the second color observation pixels is located in the first direction from the target pixel, the target pixel is located in a second direction from a third one of the second color observation pixels, a fourth one of the second color observation pixels is located in the second direction from the target pixel, and no other pixels are located between the target pixel and each of the second color observation pixels, wherein the target pixel is located in a third direction from a first one of the third color observation pixels, a second one of the third color observation pixels is located in the third direction from the target pixel, the target pixel is located in a fourth direction from a third one of the third color observation pixels, a fourth one of the third color observation pixels is located in the fourth direction from the target pixel, and no other pixels are located between the target pixel and each of the third color observation pixels…wherein the first data voltage and the second data voltage are different from each other”.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Su et al. (US 10,283,086 B1) disclose a display device includes a plurality of sub-pixel arrays and each of sub-pixel arrays includes a plurality of first sub-pixels having a first color; at least one second sub-pixel, having a second color different from the first color and at least one third sub-pixel, having a third color different from the first color and the second color (abstract).
	Shi (US 2018/0366052 A1) discloses the pixel structure comprise sub-pixels of two colors comprised by the first sub-pixel columns 01 are red sub-pixels R and blue sub-pixels B, respectively, and the second sub-pixel columns 02 are green(G) sub-pixel columns. In particular, embodiments of the disclosure may employ a SPR (sub-pixel rendering) method, thereby achieving high resolution product (para. 0025, fig. 2).
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693